DETAILED ACTION

Status of Claims
Claims 1-15 are pending and presented for examination on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 was filed after the mailing date of the non-final Office action on 06/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Previous Double Patenting Rejection
The previous non-statutory double patenting rejections over U.S. Patent No. 9,771,634 (B2) and U.S. Patent No. 10,041,146 (B2) are withdrawn in view of the terminal disclaimers filed on 12/23/2020.  The terminal disclaimers have been accepted. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,364,587 to Perfect (“Perfect”) in view of US 5,196,048 to Antrim et al. (“Antrim”) and further in view of GB 2204595 (A) to Metcalf (“Metcalf.
Regarding claims 1 and 4, Perfect teaches a method of producing a nickel alloy that contains chromium (chromium-containing alloy).  Abstract; col. 3, lines 26-29.  The method includes the steps of (a) providing a mixture (thermite mixture) containing an oxide of Cr (chromium) and Al (metallic reducing agent) (col. 3, lines 19-27; col. 4, lines 44-49); (b) placing the mixture in a reaction vessel capable of holding a thermite reaction (col. 2, lines 45-52); (c) reducing the pressure to 0.3 mmHg or less (vacuum degassing); (col. 2, lines 45-52); (d) initiate the thermite reaction with an igniter (igniting the thermite reaction) to cause a reduction of the oxide (col. 2, lines 19-27, 51-52); and (e) cooling the resulting alloy and making it into powdered form (implies solidification) (col. 2, lines 53-56).
Perfect is silent regarding the specific pressure during the ignition, solidification, and cooling steps.
Antrim, directed to a method of producing a master alloy by aluminothermic reaction, teaches that melting of the alloy takes place in a single vacuum chamber.  Col. 10, lines 59-61.  In addition to melting, the alloy is solidified and cooled in the vacuum chamber.  Col. 14, lines 30-68.  Although melting and cooling in the vacuum chamber suggests that the vacuum is maintained, Antrim is silent regarding the specific pressure throughout the melting and cooling steps.  
Metcalf, directed to a metals refining process, teaches that purity increases with higher vacuum levels.  Page 1, fourth paragraph.  Sub-atmospheric pressure (below 1 bar) is used.  Page 3, step (b); page 14, step (b).
It would have been obvious to one of ordinary skill in the art to have ensured that the pressure in the process of Perfect is maintained at a pressure below atmospheric 
Regarding claim 5, Perfect teaches that the aluminum can be in powdered form.  Col. 2, lines 28-30.
Regarding claim 6, Perfect teaches that the mixture can include NaClO3 (energy booster).  Col. 3, lines 21-23.
Regarding claim 7, Perfect teaches that Ni powder can be included in the mixture.  Col. 3, lines 17-21.
Regarding claim 8, Perfect teaches that the vessel can be flooded (pressure increased) with argon (non-nitrogenous gas) after implementing a vacuum (vacuum degassing) of 0.3 mmHg but before initiating ignition (col. 2, lines 45-49), but is silent as to the pressure reached.
Antrim teaches that the furnace can be backfilled to eventually produce a melt with reduced impurities.  Col. 3, lines 35-45.  An example pressure is about 0.07 atmosphere (about 71 mbar) after vacuum but before melting.  Col. 11, lines 2-11.  It would have been obvious to one of ordinary skill in the art to have backfilled the vessel to a higher pressure, such as about 0.07 atmosphere, in order to ensure a pure environment for melting.
Regarding claim 9, Antrim teaches solidifying and cooling the molten alloy to room (ambient) temperature to form an ingot.  Col. 14, lines 66-68.  During solidifying and cooling, the alloy remains in the vacuum chamber.  Col. 10, lines 59-61; col. 14, lines 66-68.  Although melting and cooling in the vacuum chamber suggests that the 
Metcalf, directed to a metals refining process, teaches that purity increases with higher vacuum levels.  Page 1, fourth paragraph.  Sub-atmospheric pressure (below 1 bar) is used.  Page 3, step (b); page 14, step (b).
It would have been obvious to one of ordinary skill in the art to have ensured that the solidification and cooling of Perfect in view of Antrim is maintained at a pressure below atmospheric pressure, as suggested by Metcalf, because the lower pressure would enhance the purity of the resulting alloy.
Regarding claims 10 and 11, Perfect teaches that N2 (nitrogen) content is less than about 0.5% by mass (less than about 5000 ppm).  Col. 3, lines 26-29; col. 6, lines 28-31.  Metcalf shows that low levels of nitrogen, e.g., 5 ppm, can be attained.
Regarding claim 12, Antrim teaches that melting of the alloy takes place in a single vacuum chamber.  Col. 10, lines 59-61.  In addition to melting, the alloy is solidified in the vacuum chamber.  Col. 14, lines 30-68.  Although melting and cooling in the vacuum chamber suggests that the vacuum is maintained, Antrim is silent regarding the specific pressure throughout the melting and cooling steps.  
Metcalf, directed to a metals refining process, teaches that purity increases with higher vacuum levels.  Page 1, fourth paragraph.  Sub-atmospheric pressure (below 1 bar) is used.  Page 3, step (b); page 14, step (b).  Specific pressures include a pressure of below 1 torr (below 1.33 mbar) (page 8, first full paragraph), which falls within the claimed range.  
It would have been obvious to one of ordinary skill in the art to have ensured that igniting and solidification is maintained at a pressure below atmospheric pressure, such as below 1 torr, because the lower pressure would enhance the purity of the resulting alloy.
Regarding claim 13, Antrim teaches that melting of the alloy takes place in a single vacuum chamber.  Col. 10, lines 59-61.  In addition to melting, the alloy is solidified in the vacuum chamber.  Col. 14, lines 30-68.  Although melting and cooling in the vacuum chamber suggests that the vacuum is maintained, Antrim is silent regarding the specific pressure throughout the melting and cooling steps.  
Metcalf, directed to a metals refining process, teaches that purity increases with higher vacuum levels.  Page 1, fourth paragraph.  Sub-atmospheric pressure (below 1000 bar) is used (page 3, step (b); page 14, step (b)), which overlaps the claimed value.    
It would have been obvious to one of ordinary skill in the art to have ensured that igniting and solidification is maintained at a pressure below atmospheric pressure, such as below one atmosphere, because the lower pressure would enhance the purity of the resulting alloy.
Regarding claim 14, Perfect teaches reducing the pressure (vacuum degassing) to 0.3 mmHg or less (about 0.400 mbar or less, initial pressure) (col. 2, lines 45-52), which falls within the claimed range.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Perfect in view of Antrim and Metcalf, as applied to claim 1 above, and further in view of US 4,612,047 to Schmidt et al. (“Schmidt”).
Regarding claim 2, Perfect teaches that a typical vessel is water-cooled copper (col. 2, lines 33-40), but does not teach a vacuum vessel made of ceramic or metal lined with refractory metal.
Schmidt, directed to aluminothermic reduction of rare-earth iron alloys, discloses a thermite vessel such as a sealed metal crucible lined with refractory material.  Col. 3, lines 38-40.  An iron crucible can be advantageous because of its large heat capacity.  Col. 3, lines 43-47.  It would have been obvious to one of ordinary skill in the art to have used a metal crucible with refractory lining in the thermite reaction step because it would be able to withstand the high heat generated in a thermite reaction.
Regarding claim 3, Perfect teaches that a typical vessel is water-cooled copper.  Col. 2, lines 33-40.  The vessel should be able to handle a vacuum of 0.3 mmHg.  Col. 2, lines 45-48.  Therefore, the vessel is vacuum tight.  Additionally, Antrim teaches that vessels for thermite reactions should be vacuum-tight.  Col. 3, lines 61-65.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The declaration shows that breaking the vacuum after solidification and prior to 2 content is less than about 0.5% (less than about 5000 ppm) after thermite processing, with a specific example of 0.008% (80 ppm) nitrogen content after thermite processing, powder formation, and compaction.  Col. 3, lines 15-29, 64-68; col. 4, lines 1-30.  
In contrast, the invention as claimed in claim 15 recites a nitrogen content of less than 10 ppm by weight after vacuum-degassing to an initial pressure of less than 1 mbar and cooling to ambient temperature under a pressure below 1 bar.  Thus, the continuous maintenance of the low pressure throughout thermite reaction down to ambient temperature cooling to produce a low-nitrogen alloy is demonstrated.

Acknowledgment of Declaration under 37 C.F.R. § 1.132 
The declaration under 37 CFR 1.132 filed 12/23/2020 is sufficient to overcome the rejection of claim 15 for the reasons stated above.
The declaration under 37 CFR 1.132 filed 12/23/2020 is insufficient to overcome the rejection of claims 1-14 as set forth in the last Office action for at least the following reasons:
The declaration is insufficient because it is not commensurate in scope with the claimed invention.  See MPEP § 716.02(d).  The declaration states that the difference between the claimed invention and the prior art is the nitrogen content.  However, there 
With respect to claims 10 and 11, the claims do recite an upper limit for the nitrogen content.  However, the declaration still remains incommensurate in scope with the claimed invention because the claims do not match the conditions implied by the declaration.  Specifically, the declaration states that the conditions of the comparative example test differ only from the present invention in that the vacuum is broken after solidification and before cooling to room temperature under open air.  This implies that the present invention requires that the cooling step extend down to room temperature and be carried out under a pressure of less than 1 bar.  
It is noted that neither claim 10 nor claim 11 requires the cooling step to extend down to room temperature.  Claims 1-8 and 12-14 also do not require the cooling step to extend down to room temperature, in addition to not restricting the nitrogen content.  Although claim 9 does recite cooling to ambient temperature, there is no limit on nitrogen content.  Thus, the declaration does not overcome the rejections because it is not commensurate in scope with the claims. 

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered, but they are not persuasive.
Applicant argues that Metcalf does not cure the deficiencies of Perfect or Antrim because disclosing that increased purity can be achieved in vacuum induction furnaces is not equivalent to specifying which steps are conducted at low pressure.
In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP § 2145(IV), citing In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present instance, Antrim specifically teaches that the ingot was allowed to solidify and cool to room temperature in the vacuum chamber.  Col. 14, lines 66-68; col. 16, lines 25-31.  This teaching, in combination with Metcalf’s disclosure that sub-atmospheric pressures improve purity (e.g., page 3 – step (b); page 10 – last two paragraphs; page 14 – step (b)), suggests that the extension of the application of low pressure would improve purity of the alloy.  Thus, Metcalf’s teaching is not interpreted in isolation but in combination with additional prior art disclosures and as motivation for the application of low pressure throughout a melting and cooling process.  
Applicant argues that it is critical to the present invention to conduct ignition, solidification, and cooling under a pressure of below 1 bar in order to obtain low nitrogen content.  Applicant states that the present invention is not merely an optimization process and that the 1.132 declaration as evidence of the criticality of the process steps.
In response, the argument is not commensurate in scope with the claimed invention.  There are no restrictions regarding the nitrogen content in claims 1-9 and 12-14.  Additionally, although claims 10 and 11 recite an upper limit for the nitrogen content, these claims are further not commensurate in scope with the declaration because the claims do not match the conditions implied by the declaration.  The declaration states that the conditions of the comparative example test differ only from 
It is noted that neither claim 10 nor claim 11 requires the cooling step to extend down to room temperature.  Claims 1-8 and 12-14 also do not require the cooling step to extend down to room temperature, in addition to not restricting the nitrogen content.  Although claim 9 does recite cooling to ambient temperature, there is no limit on nitrogen content.  Thus, the declaration and the arguments do not overcome the rejections because they are not commensurate in scope with the claimed invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
March 17, 2021